Citation Nr: 0206051	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  01-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a torn 
anterior cruciate ligament of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1971.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Nashville, Tennessee.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's torn anterior cruciate ligament of the 
right knee preexisted his military service.

3.  The medical evidence does not indicate that the veteran's 
torn anterior cruciate ligament of the right knee worsened 
during his military service.


CONCLUSION OF LAW

Residuals of a torn anterior cruciate ligament of the right 
knee were neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
notified of the pertinent laws and regulations to establish 
service connection for a disability, including service 
connection for a preexisting disability, in the March 2001 
Statement of the Case and the April 2001 Supplemental 
Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service connection claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
obtained and associated with his claims file the veteran's 
service medical records and private medical records.

The Board notes that the veteran appears to have indicated he 
has received medical treatment for his torn anterior cruciate 
ligament of the right knee from medical providers whose 
records are not associated with the claims file.  But in his 
April 2000 correspondence with the RO, he indicated that all 
other doctors that he has seen are now deceased and their 
records were destroyed.  In the circumstances of this case, a 
remand or further development would serve no useful purpose 
vis-à-vis additional private medical records as the veteran 
indicated no additional records are available.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II.  Service Connection for a Torn Anterior Cruciate Ligament
of the Right Knee

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  A veteran is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service, although this presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304 (2001).  A preservice condition will be considered to 
have been aggravated by service when there is an increase in 
disability during service, unless the increase in disability 
is due to the natural progress of the condition; there is a 
presumption of aggravation (which may be rebutted by clear 
and unmistakable evidence) if the disability increased in 
severity during service, but such does not apply when there 
was no such increase.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).

As an initial matter, the Board will address whether the 
veteran's torn anterior cruciate ligament of the right knee 
existed prior to his service.  As stated above, a veteran 
will be considered in sound condition upon entering service 
except for noted defects.  See 38 C.F.R. § 3.304(b) (2001).  
In the current case, the veteran's January 28, 1971, report 
of medical examination for induction purposes contains a 
recommendation for further examination regarding the 
veteran's right knee by a orthopedic specialist.  A January 
28, 1971, consultation clinical record reveals an orthopedic 
diagnosis of post-operative arthrotomy of the right knee with 
very minimal residual symptoms which do not necessitate 
treatment and with very minimal arthritic changes and a 
comment that the veteran did not have sufficient arthritic 
changes to cause rejection.  A January 28, 1971, report of 
medical history reflects that the veteran indicated he had 
had an operation on his right knee.  Also of record is a 
letter from a private physician dated on January18, 1971, 
which reflects that in 1966 the veteran suffered a tear of 
the anterior cruciate ligament and of the lateral cartilage, 
which were removed.  The medial meniscus was also removed.  
The January 1971 letter also indicates that since "that 
time" the veteran had considerable instability of his knee, 
and would be unfit for duties that required strenuous use of 
the right knee.  Also of record is an October 1969 private 
medical record sent to the Selective Service System from the 
Brackett-Royal Clinic which indicates that the veteran had 
torn medial collateral ligament and cartilage in 1966, and 
that he still had swelling and occasional locking.  After a 
thorough analysis of the above evidence of record, the Board 
finds that the evidence of record clearly indicates the 
veteran's torn anterior cruciate ligament of the right knee 
preexisted his military service.  See 38 C.F.R. § 3.304 
(2001).  As such, the his torn anterior cruciate ligament of 
the right knee is a preexisting condition. 

A preexisting condition will be considered to have been 
aggravated by service when there is an increase in the 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  As 
discussed above, his preexisting torn anterior cruciate 
ligament of the right knee was manifested by swelling, 
occasional locking, and instability upon entry into service.

A February 1971 service medical records reveals that the 
veteran presented with a history of chronic right knee pain, 
four years post-operative removal of cartilage.  A March 1971 
physical profile record reflects that the veteran had a 
permanent internally deranged right knee and that he was not 
medically qualified for induction/enlistment.  A Disposition 
Form, in reference to erroneous enlistment or induction, 
reflects that the veteran had recurrent effusion, locking, 
and buckling with a diagnosis of an internally deranged right 
knee, which had not been aggravated by service.  A May 1971 
Disposition Form reflects that the veteran indicated he had 
been advised that he had a medical condition which would have 
permanently disqualified him for entry in the military 
service had it been detected at the time.  The May 1971 form 
also reflects that the veteran elected for an application for 
a separation by reason of erroneous enlistment or induction.  
A May 1971 Medical Board Proceedings report reflects a 
recommendation for separation as the veteran was medically 
unfit for induction due to his internally deranged right 
knee.  The May report reflects that the veteran did not 
desire to continue with active duty and was informed of the 
approved findings and recommendation of Medical Board 
Proceedings.

A June 2000 letter from a private physician indicates that 
the veteran has severe right knee degenerative joint disease 
and difficulty ambulating, ascending and descending stairs, 
and an inability to squat.  The private physician enclosed a 
summary of his notes.  The June 2000 notes reflect the 
veteran's right knee history of injuring it while playing 
football in high school in June 1966.  The June 2000 notes 
state that the veteran re-injured his knee while in the 
service and subsequently received an honorable medical 
discharge.  Also of record is an August 2000 letter from a 
different private physician that states that the veteran was 
under the physician's care from 1971 until the physician's 
retirement in 1994 due to a knee injury the veteran received 
during his military service.

In short, the above evidence does not establish that the 
veteran's torn anterior cruciate ligament of the right knee 
worsened during service.  In fact, the veteran's discharge 
from the military is based on the fact that his right knee 
condition resulted in his being medically unfit for induction 
into the service.  Also, the veteran's service records, in 
the Disposition Form, specifically indicated that his service 
did not aggravate his internally deranged right knee.

Additionally, the post-service medical records of record do 
not establish that the veteran's torn anterior cruciate 
ligament of the right knee worsened during service.  The 
August 2000 letter from a private physician stated that the 
veteran was under his care from 1971 to 1994 due to an injury 
the veteran received in service.  This statement in the 
August 2000 letter is inconsistent with the evidence of 
record which clearly establishes that the veteran's knee 
injury occurred in 1966 while the veteran was still in high 
school, not the military.  As the August 2000 letter from the 
private physician does not address the veteran's preexisting 
torn anterior cruciate ligament of the right knee, it lacks 
probative value.  See, e.g., VAOPGCREC 20-95 (July 14, 1995).  
Furthermore, the letter does not purport to establish that 
the veteran's torn anterior cruciate ligament of the right 
knee was aggravated by service.  As such, the Board finds the 
August 2000 letter from the private physician to be 
immaterial as it is not probative of the issue at hand.  See 
Wray v. Brown, 7 Vet. App. 488, 492 (1995) (material evidence 
is that which is relevant and probative of the issue at 
hand).  The June 2000 letter and medical notes from a 
different private physician are likewise immaterial.  While 
the June 2000 medical notes do reflect the veteran's 1966 
injury to his right knee, the June 2000 letter and medical 
notes do not proffer a medical opinion that the veteran's 
torn anterior cruciate ligament of the right knee worsened 
during service.  As such, the Board finds that the June 2000 
letter and medical notes from a private physician are 
immaterial to the issue at hand, or, immaterial to whether 
the veteran's torn anterior cruciate ligament of the right 
knee worsened during service.  Id.; 38 C.F.R. § 3.304 (2001).

The Board notes that the presumption of aggravation is not 
triggered, as there is no evidence of record that the 
veteran's torn anterior cruciate ligament of the right knee 
increased in severity during service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Verdon v. Brown, 8 Vet. App. 529 
(1996) (the presumption of aggravation does not attach to a 
preexisting condition when medical treatment of a preexisting 
condition during service, and the usual effects of such 
medical treatment, have ameliorated the preexisting condition 
so that it is no more disabling than it was at the time of 
entry into service).  Therefore, the Board finds that service 
connection for residuals of a torn anterior cruciate ligament 
of the right knee is not warranted.  See 38 C.F.R. § 3.303.

The Board notes that the veteran, through his representative, 
contends that he was treated for chronic right knee pain in 
February 1971 as his right knee had been aggravated beyond 
normal progression by physical training while in service.  
The veteran also contends that the fact that he currently 
wears a knee brace, and that he did not have to wear one 
before entering service, indicates that his right knee 
condition permanently worsened as a result of an injury while 
in service.  The evidence of record does not indicate that 
the veteran is competent based on medical training and 
professional status to render a medical diagnosis or opinion.  
His opinion alone establish that his torn anterior cruciate 
ligament of the right knee worsened during his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); McIntosh v. 
Brown, 4 Vet. App. 553 (1993).  Therefore, the veteran's 
assertion that his disability increased in severity during 
service is not competent medical evidence of aggravation.  
Based on the same legal principles, the veteran's assertion 
that the fact that he now has to wear a knee brace while he 
did not have to wear one before service is not competent 
medical evidence to establish aggravation due to service 
instead of the current necessity of a knee brace being 
attributable as a natural progression of his preexisting torn 
anterior cruciate ligament of the right knee.  Id.; 38 C.F.R. 
§ 3.306 (2001).

In brief, the evidence does not show that the veteran's torn 
anterior cruciate ligament of the right knee was aggravated 
during service.  Therefore, the Board finds that service 
connection is not warranted.  See 38 C.F.R. § 3.303.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for residuals of a torn anterior cruciate ligament 
of the right knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2001).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a torn anterior cruciate 
ligament of the right knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

